Per Curiam:
In the feigned issue framed to try the validity of the judgment on which the appellant claims, the jury found that the note on which the judgment was entered, was given with intent to hinder, delay, and defraud the appellees. The auditor adopted that finding, and the court approved it. We have just affirmed that: judgment.
It follows that the judgments in favor of the appellees were-properly preferred in the distribution.
Decree affirmed and appeal dismissed, at the cost of the appel-